United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3033
                                   ___________

United States of America,            *
                                     *
           Plaintiff- Appellee,      *
                                     * Appeal from the United States
v.                                   * District Court for the
                                     * Eastern District of Missouri.
Charles Edward Shurn,                *
                                     * [UNPUBLISHED]
           Defendant - Appellant.    *
                                ___________

                             Submitted: April 11, 2005
                                Filed: April 18, 2005
                                 ___________

Before MURPHY, BRIGHT, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Charles Edward Shurn pled guilty to possession with intent to distribute heroin
and was sentenced to 37 months imprisonment and 36 months of supervised release.
While Smith was on supervised release he was charged with violating its conditions
by committing another crime, possessing and using a controlled substance, unlawfully
using a controlled substance, and failing to report to the probation officer or to
participate in treatment.

      Shurn moved to dismiss the violation charges, citing Blakely v. Washington,
124 S. Ct. 2531 (2004), and arguing that his supervised release term was an integral
part of an unconstitutional guideline sentencing system. The district court1 denied the
motion to dismiss at the revocation hearing. It observed that the sentencing
guidelines relating to supervised release are only advisory and found that Shurn had
violated the conditions of his supervised release. The evidence showed that Shurn
had "returned to his old ways" said the court, and he had not complied with even the
basic conditions of his supervised release. The district court revoked his release and
sentenced him to 24 months after stating that a sentence at the low end of the advisory
range of 18 to 24 months would be inappropriate. Shurn appeals.

       Shurn cites Blakely to support his argument that his Sixth Amendment rights
were violated because his revocation sentence was based upon facts that were not
found by a jury and not proven beyond a reasonable doubt. He also contends that his
sentence is unreasonable because the court applied the federal sentencing guidelines
without considering the factors set out at 18 U.S.C. § 3553(a) as required by United
States v. Booker, 125 S. Ct. 738 (2005). The government responds that there is no
Sixth Amendment right to a jury trial in a supervised release revocation proceeding
and contends that neither Blakely nor Booker impact Shurn's revocation sentence.
Chapter 7 of the United States Sentencing Guidelines Manual merely contains
advisory and nonbinding policy statements.

      The Supreme Court has never recognized a Sixth Amendment right to have a
jury determine the facts relevant to the revocation of supervised release. See
Morrissey v. Brewer, 408 U.S. 471, 480 (1972) (revocation of parole is not part of
criminal prosecution). Moreover, Chapter 7 has always been considered advisory,
long before Booker made the entire guidelines advisory. United States v. Edwards,
400 F.3d 591, 592-93 (8th Cir. 2005) (finding no error in district court's consultation
of guidelines in determining revocation sentence); see United States v. Cotton, 399


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.

                                         -2-
F.3d 913, 916 (8th Cir. 2005) (policy statements regarding revocation of supervised
release are not binding on the court). The district court observed that the guidelines
were advisory and considered the facts and circumstances of the case, and we
conclude that the sentence imposed was not unreasonable. See Booker, 125 S. Ct. at
765.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-